              Case 2:19-cr-00003-JAM Document 106 Filed 01/15/21 Page 1 of 2


 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for JOSE ALCALA-GARCIA
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                   ) No. 2:19-CR-0003 JAM
 8
                     Plaintiff,                      )
 9                                                   ) STIPULATION AND ORDER
             v.                                      ) MODIFYING THE SCHEDULE FOR
10                                                   ) Mr. ALCALA-GARCIA’S PRE-SENTENCE
                                                     ) REPORT FOR A NEW SENTENCING DATE
11
     JOSE ARNULFO ALCALA-GARCIA,                     ) OF APRIL 20, 2021
12
                                                     )
                        Defendant.                   ) Judge: Hon. John A. Mendez
13   ================================)
          Defendant Jose Alcala-Garcia is requesting a continuance of his sentencing hearing, which is
14

15
     presently set for February 2, 2021. AUSA Alexis Nelsen, on behalf of the United States Attorney’s

16   Office, and USPO Aylin McFarland, on behalf of the United States Probation Office, have no
17   objection to the requested continuance. The final PSR was filed on May 28, 2020. The parties hereby
18
     stipulate to re-set the schedule for the pre-sentence report as follows:
19
             Judgment and Sentencing Date: April 20, 2021
20
             Reply, or Statement of Non-opposition: April 13, 2021
21

22           Motion for Correction of the Presentence Report shall be filed with the Court and
             served on the Probation Officer and opposing counsel no later than: April 6, 2021
23

24
     Dated: January 14, 2021                                 Respectfully submitted,
25
                                                             /s/ Michael D. Long
26                                                           MICHAEL D. LONG
27
                                                             Attorney for Jose Alcala-Garcia

28




                                                       -1-
             Case 2:19-cr-00003-JAM Document 106 Filed 01/15/21 Page 2 of 2


 1   Dated: January 14, 2021                            McGREGOR SCOTT
                                                        United States Attorney
 2

 3                                                      /s/ Alexis Nelsen
                                                        ALEXIS NELSEN
 4                                                      Assistant U.S. Attorney
 5
                                                 ORDER
 6
            GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
 7
            The Court hereby orders that the schedule for Mr. Alcala-Garcia’s pre-sentence report is
 8
     amended as follows:
 9

10          Judgment and Sentencing Date: April 20, 2021 at 9:30 AM

11          Reply, or Statement of Non-opposition: April 13, 2021
12
            Motion for Correction of the Presentence Report shall be filed with the Court and
13          served on the Probation Officer and opposing counsel no later than: April 6, 2021

14
     Dated: January 14, 2021                   /s/ John A. Mendez
15
                                               THE HONORABLE JOHN A. MENDEZ
16                                             UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28




                                                  -2-
